DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5, 10, 12 and 16-18 are objected to because of the following informalities. 
Regarding claim 3, the claim recites the limitation “the area of interest” at last line of the claim 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim should be stating “[[the]] an area of interest” instead.
Claims 10 and 16-17 include similar issue identified in the claim 2 and are therefore, objected under the same rationale. 
Regarding claim 5, line 7-10 of the claim 5 currently states “wherein modifying the display of the two-dimensional plane involves one of (a) changing the size of the rendered two-dimensional plane, (b) repositioning the rendered two-dimensional plane along one or more axes of the rendered three-dimensional drawing, or (c) rotating the rendered two-dimensional plane about an axis.”
In light of claim context (which requires one of (a), (b), and (c)), claim should be stating “and” instead of “or”. (The examiner notes that claim 7 which also requires one of options has used “and”.)
Claims 12 and 18 includes similar issue identified in the claim 2 and are therefore, objected under the same rationale. 
The examiner has objected to the claims as scope of the claims is still determinable. Appropriate corrections are required for informalities identified above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, and 13-14 of U.S. Patent No. 10,699,478 in view of Cheng et al., U.S. Pre-Grant Application Number 2007/0285424, hereinafter Cheng because: 

Claim correspondence:
16/594,877
Claim 1
Claim 8
Claim 15
10,699,478
Claim 1, 3
Claim 8, 9
Claim 13, 14


Claim 1 of 16/594,877 and Claim 3 of 10,699,478: Analysis Chart:
16/594,877: Claim 1
10,699,478: Claim 3
Claim 1. A computing system comprising: at least one processor; a 

…

Claim 3. wherein the program instructions executable to cause the computing system to obtain a second two-dimensional drawing representative of the portion of the construction project comprise program instructions that are executable by the at least one processor to cause the computing system to: render a three-dimensional view of the construction project using a three-dimensional model file that defines a set of meshes;
receive an input identifying a first mesh and a second mesh; determine (a) a first portion of the first mesh that intersects with a two- dimensional a second portion of the second mesh that intersects with the two-dimensional plane;

and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion.
Claim 3. and based at least on the respective dataset for each respective mesh in the identified subset of meshes, generate a compiled dataset that defines the second two-dimensional drawing of the construction project at the clip height.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,699,478 in view of Cheng. : Claims 1 and 3 of U.S. Patent No. 10,699,478 include all limitations of claim 1 of the instant application with the exception of the underlined limitations in the above analysis chart. 
Cheng teaches claimed “determine (a) a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane; and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion”. (Cheng Figure 2-3, 5, and Specification Paragraph [0008]: “A CAD system automatically generates the annotation graphic of a particular element in 2D form based on both a 3D model of the element and the position of a 2D view plane with respect to the element.”; Paragraph [0023]: “FIG. 1 shows the 2D view 100 that is the slice created when the 2D view plane 301 penetrates through the 3D model. The 2D view 100 is a top view looking down on the slice created by the 2D view plane 301.”; Paragraph [0026]: “Annotation graphic 104 has an inner solid rectangle 122, as opposed to the dashed inner rectangle 114 of annotation graphic 102. In this 2D representation, solid lines indicate that the 3D element penetrates the view plane and dashed lines indicate that the element does not penetrate the view plane. Comparing FIGS. 1 and 3, the inner rectangle 122 is solid, because it corresponds to the duct 318 for element 304 in the 3D view 300.”; Paragraph [0031]: “Elements 504 and 508 penetrate 2D view plane 501, while elements 502 and 506 do not penetrate the 2D view plane 501.”)

One would be motivated to do so to gain well-known and expected benefit of allowing more enhanced and capable content display by further allowing display of two-dimensional view of involved data. 
Therefore, it would have been obvious to one of ordinarily skilled in the art before effective filing date of the claimed invention to combine claims 1 and 3 of U.S. Patent No. 10,699,478 with Cheng’s teachings resulting in well-known and expected benefits of 
Similarly, method claim 8 of the instant application recites functions that are similar in scope to the functions of the system claim 1 of the instant application and claims 8 and 9 of U.S. Patent No. 10,699,478 also include all limitations of claim 8 of the instant application with the exception of similar limitations corresponding to the underlined limitations in the above analysis chart. Therefore, the claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,699,478 in view of Cheng under the same rationale. 
Similarly, computer-readable storage medium claim 15 of the instant application recites functions that are similar in scope to the functions of the system claim 1 of the instant application and claims 13 and 14 of U.S. Patent No. 10,699,478 also include all . 

Claims 1, 2, 3, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 9, and 15 of U.S. Patent No. 10,733,775 in view of Cheng because: 

Claim correspondence:
16/594,877
Claim 1
Claim 2
Claim 3
Claim 8
Claim 15
10,733,775
Claim 1
Claim 2
Claim 3
Claim 9
Claim 15


Claim 1 of 16/594,877 and Claim 3 of 10,733,775: Analysis Chart:
16/594,877: Claim 1
10,733,775: Claim 1
Claim 1. A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable 


render a three-dimensional view of a construction project using a three-dimensional model file that defines a set of meshes;
receive an input identifying a first mesh and a second mesh; determine (a) a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane;
receive an indication of a clip height at which to generate a two-dimensional drawing of the construction project, wherein the clip height is associated with the rendered three-dimensional view of the construction project; identify, from among the set of meshes defined by the three-dimensional model file, a subset of meshes that intersect with a two-dimensional plane positioned at the clip height; for each respective mesh in the identified subset of meshes, generate a respective dataset that defines a particular portion of the respective mesh that intersects with the two-dimensional plane positioned at the clip height;
and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion.
based at least on the respective dataset for each respective mesh in the identified subset of meshes, generate a compiled dataset that defines the two-dimensional drawing of the construction project at the clip height; and render the two-dimensional drawing of the construction project using the compiled dataset.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,733,775 in view of Cheng. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claim 1 of U.S. Patent No. 10,733,775 include all limitations of claim 1 of the instant application with the exception of the underlined limitations in the above analysis chart. 
Cheng teaches claimed “determine (a) a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane; and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion”. (Cheng Figure 2-3, 5, and Specification Paragraph [0008]: “A CAD system automatically generates the annotation graphic of a particular element in 2D form based on both a 3D model of the element and the position of a 2D view plane with respect to the element.”; Paragraph [0023]: “FIG. 1 shows the 2D view 100 that is the slice created when the 2D view plane 301 penetrates through the 3D model. The 2D view 100 is a top view looking down on the slice created by the 2D view plane 301.”; Paragraph [0026]: “Annotation graphic 104 has an inner solid rectangle 122, as opposed to the dashed inner rectangle 114 of annotation graphic 102. In this 2D representation, solid lines indicate that the 3D element penetrates the view plane and dashed lines indicate that the element does not penetrate the view plane. Comparing FIGS. 1 and 3, the inner rectangle 122 is solid, because it corresponds to the duct 318 for element 304 in the 3D view 300.”; Paragraph [0031]: “Elements 504 and 508 penetrate 2D view plane 501, while elements 502 and 506 do not penetrate the 2D view plane 501.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify method that can identify more than one mesh that intersect with a two-dimensional plane positioned at provided indication of a clip height (which is used to generate the second two-dimensional drawing) and generating a respective dataset that defines a particular portion of such respective mesh that intersects with the two-dimensional plane positioned at the clip height with feature of allowing rendering of three-dimensional view of a building/construction type content, designating particular level of two-dimensional view plane that will cause certain area of three-dimensional object(s) displayed to be penetrated by such plane, and displaying two-dimensional view showing visual indicator (representing which object(s) have been penetrated by the two-dimensional viewing 
One would be motivated to do so to gain well-known and expected benefit of allowing more enhanced and capable content display by further allowing display of two-dimensional view of involved data. 
Therefore, it would have been obvious to one of ordinarily skilled in the art before effective filing date of the claimed invention to combine claim 1 of U.S. Patent No. 10,733,775 with Cheng’s teachings resulting in well-known and expected benefits of allowing more enhanced and capable content display. One of ordinarily skilled in the art would have been motivated to combine claim 1 of U.S. Patent No. 10,733,775 with Cheng at least because Cheng is similarly directed to construction/building type content display. 
Similarly, method claim 8 of the instant application recites functions that are similar in scope to the functions of the system claim 1 of the instant application and claim 9 of U.S. Patent No. 10,733,775 also include all limitations of claim 8 of the instant application with the exception of similar limitations corresponding to the underlined limitations in the above analysis chart. Therefore, the claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,733,775 in view of Cheng under the same rationale. 
. 
Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,733,775 in view of Cheng. Claims 2-3 of U.S. Patent No. 10,733,775 include all limitations of claims 2-3 of the instant application.

Claims 1-6, 8-13, 15, and 17-19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-14, and 18-20 of U.S. Patent No. 10,748,311 in view of Cheng because: 

Claim correspondence:
16/594,877
Claim 1
2
3
4
5
6
8
9
10
11
12
13
15
17
18
19
10,748,311
Claim 1
2
3
5
6
7
8
9
10
11
12
13
14
18
19
20



16/594,877: Claim 1
10,748,311: Claim 1
Claim 1. A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to:
Claim 1. A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to:
render a three-dimensional view of a construction project using a three- dimensional model file that defines a set of meshes;
render a three-dimensional view of a construction project using a three-dimensional model file that defines a set of meshes;
receive an input identifying a first mesh and a second mesh; determine (a) a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane;
receive an indication of an area of interest from which to generate a two-dimensional drawing of the construction project, wherein the area of interest is associated with the rendered three-dimensional view of the construction project; identify, from among the set of meshes defined by the three-dimensional model file, a 
and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion.
based at least on the respective dataset for each respective mesh in the identified subset of meshes, generate a compiled dataset that defines the two-dimensional drawing of the construction project at the area of interest; and render the two-dimensional drawing of the construction project using the compiled dataset.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,748,311 in view of Cheng. Although the claims at issue are not identical, they are not patentably distinct from each other : Claim 1 of U.S. Patent No. 10,748,311 include all limitations of claim 1 of the instant application with the exception of the underlined limitations in the above analysis chart. 
Cheng teaches claimed “determine (a) a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane; and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion”. (Cheng Figure 2-3, 5, and Specification Paragraph [0008]: “A CAD system automatically generates the annotation graphic of a particular element in 2D form based on both a 3D model of the element and the position of a 2D view plane with respect to the element.”; Paragraph [0023]: “FIG. 1 shows the 2D view 100 that is the slice created when the 2D view plane 301 penetrates through the 3D model. The 2D view 100 is a top view looking down on the slice created by the 2D view plane 301.”; Paragraph [0026]: “Annotation graphic 104 has an inner solid rectangle 122, as opposed to the dashed inner rectangle 114 of annotation graphic 102. In this 2D representation, solid lines indicate that the 3D element penetrates the view plane and dashed lines indicate that the element does not penetrate the view plane. Comparing FIGS. 1 and 3, the inner rectangle 122 is solid, because it corresponds to the duct 318 for element 304 in the 3D view 300.”; Paragraph [0031]: “Elements 504 and 508 penetrate 2D view plane 501, while elements 502 and 506 do not penetrate the 2D view plane 501.”)

One would be motivated to do so to gain well-known and expected benefit of allowing more enhanced and capable content display by further allowing display of two-dimensional view of involved data. 
Therefore, it would have been obvious to one of ordinarily skilled in the art before effective filing date of the claimed invention to combine claim 1 of U.S. Patent No. 10,748,311 with Cheng’s teachings resulting in well-known and expected benefits of 
Similarly, method claim 8 of the instant application recites functions that are similar in scope to the functions of the system claim 1 of the instant application and claim 8 of U.S. Patent No. 10,748,311 also include all limitations of claim 8 of the instant application with the exception of similar limitations corresponding to the underlined limitations in the above analysis chart. Therefore, the claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 of U.S. Patent No. 10,748,311 in view of Cheng under the same rationale. 
Similarly, computer-readable storage medium claim 15 of the instant application recites functions that are similar in scope to the functions of the system claim 1 of the instant application and claim 14 of U.S. Patent No. 10,748,311 also include all limitations of claim 15 of the instant application with the exception of similar limitations corresponding to the underlined limitations in the above analysis chart. Therefore, the claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,748,311 in view of Cheng under the same rationale. 
Claims 2-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 and 5-7 of U.S. Patent No. 10,748,311 in view of Cheng. Claims 2-3 and 5-7 of U.S. Patent No. 10,748,311 include all limitations of claims 2-6 of the instant application.
s 9-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 10,748,311 in view of Cheng. Claims 9-13 of U.S. Patent No. 10,748,311 include all limitations of claims 9-13 of the instant application.
Claims 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,748,311 in view of Cheng. Claims 18-20 of U.S. Patent No. 10,748,311 include all limitations of claims 17-19 of the instant application.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, and 15-16 of copending Application No. 16/995,213 in view of Cheng because:
(This is a provisional nonstatutory double patenting rejection.)

Claim correspondence:
16/594,877
Claim 1
Claim 8
Claim 15
16/995,213
Claim 1, 2
Claim 9, 10
Claim 15, 16


Claim 1 of 16/594,877 and Claim 2 of 16/995,213: Analysis Chart:
16/594,877: Claim 1
16/995,213: Claim 2
Claim 1. A computing system comprising: at least one processor; a non-transitory computer-readable 


Claim 2. wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing system to: render the three-dimensional view using a three-dimensional model file that defines the set of meshes;
receive an input identifying a first mesh and a second mesh; determine (a) a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane;
Claim 1. …from among a set of meshes comprising a three-dimensional view, identify a subset of meshes that that intersect with a two-dimensional plane positioned within the three-dimensional view; generate a dataset that defines particular portions of respective meshes that intersect with the two-dimensional plane; generate a compiled dataset that defines a two-

Claim 2. …and receive an indication of a clip height at which to generate the two-dimensional drawing, wherein the clip height is associated with the rendered three-dimensional view.
and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion.
Claim 1. …and render the two-dimensional drawing using the compiled dataset.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/995,213 in view of Cheng. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims 1 and 2 of copending Application No. 16/995,213 include all limitations of claim 1 of the instant application with the exception of the underlined limitations in the above analysis chart. 
a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane; and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion”. (Cheng Figure 2-3, 5, and Specification Paragraph [0008]: “A CAD system automatically generates the annotation graphic of a particular element in 2D form based on both a 3D model of the element and the position of a 2D view plane with respect to the element.”; Paragraph [0023]: “FIG. 1 shows the 2D view 100 that is the slice created when the 2D view plane 301 penetrates through the 3D model. The 2D view 100 is a top view looking down on the slice created by the 2D view plane 301.”; Paragraph [0026]: “Annotation graphic 104 has an inner solid rectangle 122, as opposed to the dashed inner rectangle 114 of annotation graphic 102. In this 2D representation, solid lines indicate that the 3D element penetrates the view plane and dashed lines indicate that the element does not penetrate the view plane. Comparing FIGS. 1 and 3, the inner rectangle 122 is solid, because it corresponds to the duct 318 for element 304 in the 3D view 300.”; Paragraph [0031]: “Elements 504 and 508 penetrate 2D view plane 501, while elements 502 and 506 do not penetrate the 2D view plane 501.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify method that can identify more than one mesh that intersect with a two-dimensional plane positioned at provided indication of a clip height (which is used to generate the second two-dimensional 
One would be motivated to do so to gain well-known and expected benefit of allowing more enhanced and capable content display by further allowing display of two-dimensional view of involved data. 
Therefore, it would have been obvious to one of ordinarily skilled in the art before effective filing date of the claimed invention to combine claims 1 and 2 of copending Application No. 16/995,213 with Cheng’s teachings resulting in well-known and expected benefits of allowing more enhanced and capable content display. One of ordinarily skilled in the art would have been motivated to combine claims 1 and 2 of copending Application No. 16/995,213 with Cheng at least because Cheng is similarly directed to construction/building type content display. 

Similarly, computer-readable storage medium claim 15 of the instant application recites functions that are similar in scope to the functions of the system claim 1 of the instant application and claims 15 and 16 of copending Application No. 16/995,213 also include all limitations of claim 15 of the instant application with the exception of similar limitations corresponding to the underlined limitations in the above analysis chart. Therefore, the claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/995,213 in view of Cheng under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., U.S. Pre-Grant Application Number 2007/0285424, hereinafter Cheng in view of Alpert et al., U.S. Pre-Grant Application Number 2016/0196687, hereinafter Alpert.
Regarding claim 1, Cheng discloses a computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to: (Cheng Figure 9 and Specification Paragraph [0036]-[0038]: “One embodiment of the computer environment 900 includes a computer 910 (e.g., personal computer (PC)) programmed as a standalone, single workstation operating the CAD system and having conventional output devices, such as a computer display or a printer for generating the annotation graphics in 2D form…Another embodiment of the computer environment 900 includes a server computer 910 and a number of client computers 920 (only two of which are shown). A computer network 930 (e.g., a local area network (LAN)) connects the server computer 910 and the client computers 920. The components of the server computer 910 that are illustrated in FIG. 9 include a processor 911 and a system memory 912. The server computer 910 is connected to a mass storage unit 913 that stores the contents managed by the server computer 910. Each client computer 920 includes conventional components of a computing device, e.g., a processor, system memory, a hard disk drive, input devices, such as a mouse and a keyboard, and output devices, such as a monitor (not shown). In this embodiment, the server computer 910 is programmed to operate as a network server that communicates with the client computers 920…The client computers 920 are programmed to execute client programs to access the CAD system as a service provided by the server computer 910.”)
render a three-dimensional view of a construction project; (Cheng Figure 2-3, 5, and Specification Paragraph [0022]: “Although the detailed description includes graphical representations for piping elements, ductwork elements, and plumbing elements, the present invention applies to representations of virtually any real-world construct, such as electrical, mechanical, architectural, or structural elements, or and other kind of design or construction elements for homes, offices, and other buildings or structures.”; Paragraph [0023]: “FIG. 2 shows a 3D view 200 of a 3D model for display in a CAD system. FIG. 3 shows a different 3D view 300 to illustrate the position or location of a 2D view plane 301 in the 3D model.”; Paragraph [0031]: “FIG. 5 is a 3D view 500 of the exemplary ductwork design. CAD systems commonly provide floor plans printouts for design and construction projects. Suppose 2D view plane 501 is the second floor and plane 503 is the first floor of a multiple-floor building.”)
determine (a) a first portion that intersects with a two-dimensional plane, and (b) a second portion that intersects with the two-dimensional plane; and based at least on the determined first portion and the second portion, generate a two-dimensional drawing that includes a representation of the determined first portion and the second portion. (Cheng Figure 2-3, 5, and Specification Paragraph [0008]: “A CAD system automatically generates the annotation graphic of a particular element in 2D form based on both a 3D model of the element and the position of a 2D view plane with respect to the element.”; Paragraph [0023]: “FIG. 1 shows the 2D view 100 that is the slice created when the 2D view plane 301 penetrates through the 3D model. The 2D view 100 is a top view looking down on the slice created by the 2D view plane 301.”; Paragraph [0026]: “Annotation graphic 104 has an inner solid rectangle 122, as opposed to the dashed inner rectangle 114 of annotation graphic 102. In this 2D representation, solid lines indicate that the 3D element penetrates the view plane and dashed lines indicate that the element does not penetrate the view plane. Comparing FIGS. 1 and 3, the inner rectangle 122 is solid, because it corresponds to the duct 318 for element 304 in the 3D view 300.”; Paragraph [0031]: “Elements 504 and 508 penetrate 2D view plane 501, while elements 502 and 506 do not penetrate the 2D view plane 501.”)
While Cheng teaches feature of allowing user to designate position of two-dimensional view plane and also allow three-dimensional type content to be displayed and interacted with (Cheng Figure 2-3, 5, and Specification Paragraph [0009]: “While viewing an element in a 3D model, the user selects a position or location of a 2D view plane in relation to the element.”), Cheng fails to expressly teach claimed “render a three-dimensional view of a construction project using a three- dimensional model file that defines a set of meshes; receive an input identifying a first mesh and a second mesh; determine (a) a first portion of the first mesh that intersects with a two- dimensional plane, and (b) a second portion of the second mesh that intersects with the two-dimensional plane. (Specific limitations that Cheng alone fails to expressly teach have been emphasized through underlining.)
However, the examiner notes that it is well-known in the art to provide three-dimensional content display (such as building type content) in form of mesh(es) utilizing previously generated data/file including three-dimensional model data such as mesh(es). For example, Alpert teaches such well-known feature in the art. (Alpert Specification Paragraph [0035]: “The present invention provides mechanisms, techniques, systems and/or methods to display, virtually experience, and interact with 3D geospatial models comprising geospatial objects and non-geospatial objects, including the interior and exterior settings, streets, roads, alleys, buildings, structures, other objects, etc.”; Paragraph [0044]: “FIG. 1B illustrates block diagram 125 describing the sources of data that can be used by a system rendering three-dimensional (3D) geospatial data to a user/persona over a network. As shown, a main processing unit 130 can be a server machine to provide the 3D geospatial data to a client machine 148. In one embodiment, a user generated 3D model 136 can be provided to server 130 for processing and displaying a 3D geospatial data on client machine 148. User generated 3D model 136 can be geometrical data such as meshes, shades, and/or textures. Geometrical data can also include any other data known to a person of ordinary skill in the art. In one embodiment, user generated 3D model files can be generated using any Computer Aided Design (CAD) software such as Autodesk AutoCad, Trimble Sketchup, McNeel Rhinoceros, etc.”)
Alpert is combinable with Cheng at least because each of Alpert and Cheng are directed to providing content display involving building/construction. It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Cheng’s method that allows rendering of three-dimensional view of a building/construction type content, designating particular level of two-dimensional view plane that will cause certain area(s) of three-dimensional object(s) displayed to be penetrated by such plane, and displaying two-dimensional view showing visual indicator (representing which three-dimensional object(s) have been penetrated by the two-dimensional viewing plane) corresponding to the three-dimensional object(s) penetrated by the two-dimensional viewing plane with feature well-known in the art as taught by Alpert whereby the method would allow displayed three-dimensional object(s) of three-dimensional view to be in mesh format by utilizing provided generated three-dimensional model files where based on provided two-dimensional view plane, 
One would be motivated to do so to gain well-known and expected benefit of allowing more capable and enhanced content display by supporting different types of three-dimensional content. 
 Regarding claim 4, Cheng as modified by Alpert discloses wherein: the program instructions executable to cause the computing system to render the three- dimensional view of the construction project comprise program instructions that are executable by the at least one processor to cause the computing system to render (i) the three-dimensional view of the construction project and (ii) a display of the two-dimensional plane. (Cheng Figure 3, 5, and Specification Paragraph [0023]: “FIG. 3 shows a different 3D view 300 to illustrate the position or location of a 2D view plane 301 in the 3D model.”; Paragraph [0031]: “FIG. 5 is a 3D view 500 of the exemplary ductwork design…Elements 504 and 508 penetrate 2D view plane 501, while elements 502 and 506 do not penetrate the 2D view plane 501.”)
Regarding claim 5, Cheng as modified by Alpert discloses wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing system to: receive a user input requesting that the two-dimensional plane be adjusted; in response to receiving the user input requesting that the two-dimensional plane be adjusted, render a display of the two-dimensional plane and modifying the display of the two- dimensional plane, wherein modifying the display of the two-dimensional plane involves one of (a) changing the size of the (Cheng Specification Paragraph [0009]: “While viewing an element in a 3D model, the user selects a position or location of a 2D view plane in relation to the element.” The examiner notes that as Cheng teaches feature of location of two-dimensional view plane is based on y-axis of three-dimensional view (as visually shown in Figure 3 and 5), Cheng as modified by Alpert reasonably discloses option (b) of the claim by allowing user to select particular position of the two-dimensional view plane.)
Regarding claim 6, Cheng as modified by Alpert discloses wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing system to: determine dimensioning information associated with the first portion and the second portion; and based on the determined dimensioning information, supplementing the rendered two-dimensional drawing with the determined dimensioning information. (Cheng Figure 1, 4, and Specification Paragraph [0025]: “The annotation graphic 102 includes an outer dashed rectangle 114 (FIG. 1), which represents the air terminal 314 (FIG. 3), and an inner dashed rectangle 116 (FIG. 1), which represents the duct 316 (FIG. 3) that is connected to the air terminal 314 and runs vertical to an elevation of 5 feet…The annotation graphic 102 further indicates with text 120 that the elevation is 5 feet and the airflow rate is 500 cubic feet per minute (cfm).”; Paragraph [0030]: “In this example, line thickness indicates whether an element is above or below 2D view plane 501, rather than dashed or solid lines, as in FIGS. 1-3. A rectangle with thick lines, as in annotation graphics 404, 408, indicates that the corresponding vertical duct rises above the 2D view plane 501.”; Paragraph [0039]: “the CAD system determines the position of the view plane in relation to each element and whether it is above or below the view plane at 1008 and generates the appropriate annotation graphics at 1010.”)
Regarding claim 7, Cheng as modified by Alpert discloses wherein the computing system further comprises program instructions that are executable by the at least one processor to cause the computing system to: render, on the three-dimensional view of the construction project, an outline of one of at least the first portion of the first mesh that intersects with a two-dimensional plane, and the second portion of the second mesh that intersects with the two-dimensional plane. (Cheng Figure 3 and 5. Cheng Figure 3 (and similarly Figure 5) visually shows that portion of elements which is penetrated by two-dimensional view plane is shown as dotted square at location of where the two-dimensional view plane has penetrated the elements (such as Figure 3 306 which has dotted square at corresponding position of the two-dimensional view plane 301 which has penetrated 306).)
Claims 8 and 11-14 are method claims reciting functions that are similar in scope to the functions performed by the system claims 1 and 4-7 and are therefore rejected under the same rationale.
Claims 15 and 17-20 are computer-readable storage medium claims reciting functions that are similar in scope to the functions performed by the system claims 1 and 4-7 and are therefore rejected under the same rationale.
(Cheng Specification Paragraph [0040]: “In one embodiment, the method 1000 is stored as a compute program product or as instructions on a computer readable medium, such as a compact disk (CD).”)
Lastly, regarding claim 17, Cheng as modified by Alpert discloses “wherein the program instructions executable to cause the computing system to render the three-dimensional view of the construction project comprise program instructions that are executable to cause the computing system to render (i) the three-dimensional view of the construction project and (ii) a two-dimensional plane positioned within the area of interest.” (Cheng Specification Paragraph [0009]: “While viewing an element in a 3D model, the user selects a position or location of a 2D view plane in relation to the element.”)
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Alpert, and in further view of Morkos et al., U.S. Pre-Grant Application Number 2019/0205484, hereinafter Morkos.
Regarding claim 2, Cheng as modified by Alpert fails to expressly teach wherein the three-dimensional model file comprises a building information model (BIM) file.
However, Morkos teaches feature of allowing Building Information Modeling data file defining three-dimensional model (such as mesh) of construction object to be received and processed. (Markos Specification Paragraph [0044]: “FIG. 1 illustrates an outline for a method for construction planning. A server, such as in a computer system for facilitating construction planning, can receive 102 a data file defining a 3D model of a construction object. For example, the data file can be a BIM data file or a CAD data file. The data file can be a file type supported by any existing construction or 3D model design software. The data file can be any other type of data file defining a 3D model. For example, the data file can be any data file defining a polygon mesh broken into elements. In some instances, the data file can be created by a user and uploaded to the server.”; Paragraph [0048]: “FIG. 2A shows a 3D model of an exemplary construction object. The exemplary construction object 200 can comprise a plurality of construction elements, such as slab type construction elements (e.g., slab 202), column type construction elements (e.g., columns 204A-D), and wall type construction elements (e.g., walls 206A-C). The exemplary construction object 200 can be a portion of a building. The server can receive a BIM data file defining the 3D model of the construction object 200. The server can analyze the BIM data file to extract data about the construction elements of the construction object.”)
Morkos is combinable with Cheng as modified by Alpert at least because each of Morkos and Cheng as modified by Alpert are directed to providing content display involving building/construction. (Morkos Figure 3-4 and Specification Paragraph [0060]: “In some instances, the graphical user interface 400 can show a graphical representation 402 of the 3D model of the construction object and/or the construction elements.”)
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Cheng as modified by Alpert’s 
Claim 9 is a method claims reciting functions that are similar in scope to the functions performed by the system claim 2 and is therefore rejected under the same rationale.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Alpert, and in further view of Mildrew et al., U.S. Pre-Grant Application Number 2019/0050137, hereinafter Mildrew.
Regarding claim 3, Cheng as modified by Alpert fails to expressly teach wherein each respective mesh in the identified subset of meshes comprises a plurality of triangles, and wherein a respective dataset for each respective mesh in the identified subset of meshes comprises data defining a plurality of line segments that each represent an intersection between a respective triangle of the respective mesh and the two-dimensional plane positioned within the area of interest.
However, the examiner notes that it is well-known in the art to have mesh to include a series of triangles and lines. For example, Mildrew teaches such well-known (Mildrew Specification Paragraph [0038]: “The digital 3D models described herein can include data representing positions, geometric shapes, curved surfaces, and the like. For example, a 3D model can include a collection of points represented by 3D coordinates, such as points in a 3D Euclidean space. The collection of points can be associated with each other (e.g., connected) by geometric entities. For example, a mesh comprising a series of triangles, lines, curved surfaces (e.g., non-uniform rational basis splines ("NURBS")), quads, n-grams, or other geometric shapes can connect the collection of points.”)
Mildrew is combinable with Cheng as modified by Alpert at least because each of Mildrew and Cheng as modified by Alpert are directed to providing content display involving building/construction. (Mildrew Figure 7-9B and Specification Paragraph [0025]: “Captured data consisting of photorealistic images combined with optional 3D depth information can provide a basis for generating reconstructed digital 3D space models, such as a reconstructed digital 3D model of an architectural building, including detailed interior and exterior features of the building.”)
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Cheng as modified by Alpert’s method that allows displayed object(s) of three-dimensional view to be in mesh format where based on provided two-dimensional view plane, particular object meshes that have been penetrated by the two-dimensional view plane to be shown through visual indicator in two-dimensional view with feature well-known in the art as taught by Mildrew whereby the method would allow object meshes to have data structure including triangles and lines where when determining object meshes that have been penetrated 
Claim 10 is a method claims reciting functions that are similar in scope to the functions performed by the system claim 3 and is therefore rejected under the same rationale.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Alpert, in view of Morkos, and in further view of Mildrew.
Regarding claim 16, Cheng as modified by Alpert fails to expressly teach “wherein the three-dimensional model file comprises a building information model (BIM) file”.
However, Morkos teaches feature of allowing Building Information Modeling data file defining three-dimensional model (such as mesh) of construction object to be received and processed. (Markos Specification Paragraph [0044]: “FIG. 1 illustrates an outline for a method for construction planning. A server, such as in a computer system for facilitating construction planning, can receive 102 a data file defining a 3D model of a construction object. For example, the data file can be a BIM data file or a CAD data file. The data file can be a file type supported by any existing construction or 3D model design software. The data file can be any other type of data file defining a 3D model. For example, the data file can be any data file defining a polygon mesh broken into elements. In some instances, the data file can be created by a user and uploaded to the server.”; Paragraph [0048]: “FIG. 2A shows a 3D model of an exemplary construction object. The exemplary construction object 200 can comprise a plurality of construction elements, such as slab type construction elements (e.g., slab 202), column type construction elements (e.g., columns 204A-D), and wall type construction elements (e.g., walls 206A-C). The exemplary construction object 200 can be a portion of a building. The server can receive a BIM data file defining the 3D model of the construction object 200. The server can analyze the BIM data file to extract data about the construction elements of the construction object.”)
Morkos is combinable with Cheng as modified by Alpert at least because each of Morkos and Cheng as modified by Alpert are directed to providing content display involving building/construction. 
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Cheng as modified by Alpert’s method that allows user generated 3D model data to be received and processed to provide display of three-dimensional content with feature of allowing Building Information Modeling data file defining three-dimensional model (such as mesh) of construction object to be received and processed whereby the method would allow Building Information Modeling data file defining three-dimensional model (such as mesh) of construction object to be received and processed to provide display of three-dimensional content. One would be motivated to do so to gain well-known and expected 
Cheng as modified by Alpert and further modified by Morkos fails to expressly teach “and wherein each respective mesh in the identified subset of meshes comprises a plurality of triangles, and wherein a respective dataset for each respective mesh in the identified subset of meshes comprises data defining a plurality of line segments that each represent an intersection between a respective triangle of the respective mesh and the two-dimensional plane positioned within the area of interest.”
However, the examiner notes that it is well-known in the art to have mesh to include a series of triangles and lines. For example, Mildrew teaches such well-known feature in the art. (Mildrew Specification Paragraph [0038]: “The digital 3D models described herein can include data representing positions, geometric shapes, curved surfaces, and the like. For example, a 3D model can include a collection of points represented by 3D coordinates, such as points in a 3D Euclidean space. The collection of points can be associated with each other (e.g., connected) by geometric entities. For example, a mesh comprising a series of triangles, lines, curved surfaces (e.g., non-uniform rational basis splines ("NURBS")), quads, n-grams, or other geometric shapes can connect the collection of points.”)
Mildrew is combinable with Cheng as modified by Alpert and further modified by Morkos at least because each of Mildrew and Cheng as modified by Alpert and further modified by Morkos are directed to providing content display involving building/construction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Veronesi et al., U.S. Pre-Grant Application Number 2018/0344290 teaches feature of allowing simultaneous display of three-dimensional and two-dimensional view of same content where the three-dimensional view include display of three-dimensional mesh model, allowing user to change position of intersection plane (Veronesi Figure 4 and Specification Paragraph [0027]: “At 225, method 200 includes generating a 3D mesh model of the ROI. The 3D mesh model of the ROI may be retrieved from a digital repository of 3D mesh models corresponding to different organs or anatomies, as an illustrative and non-limiting example.”; Paragraph [0029]: “Continuing at 230, method 200 includes receiving an indication of one or more slice positions. For example, one or more planes or slices in the 3D mesh model may be selected or indicated by a user, for example via the user interface 115. For example, the user may manually move or position virtual slices on the screen to selected different views to display.”; Paragraph [0032]: “At 240, method 200 includes calculating intersection(s) of the 2D slice(s), the 3D image volume, and the 3D mesh model, which may be easily carried out due to the coupling of the 3D mesh model to the 3D image volume. Calculating the intersections of the 2D slices and the 3D mesh model comprises calculating the location of the planes in the 3D mesh model that correspond to the 2D slices, as well as calculating the location in the 2D slices that intersect with the 3D mesh model.”; Paragraph [0036]: “Determining if one or more of the 2D slices will be adjusted comprises determining if user input regarding a new position for a 2D slice on the 3D mesh model and/or the 3D image volume.”)
Barneoud et al., U.S. Pre-Grant Application Number 2014/0071126 teaches feature of showing areas of top and bottom teeth which is intersected by cutting plane. (Barneoud Figure 4A-5B and Specification Paragraph [0039]: “FIG. 4A shows a user interface display monitor 40 showing virtual model 30 with cutting plane 32 positioned by the operator…as shown in the cross-sectional view of FIG. 4B. Cross-sections of the corresponding teeth are shown in this embodiment; an alternate view would present the teeth as they would appear in a projection view, at the image slice corresponding to the cutting plane position. Teeth 44a from the predominant mandibular arch appear in solid outline, with the tooth outline as it intersects the cutting plane. Teeth 44b from the maxillary arch appear in dashed outline.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SAE WON YOON/Primary Examiner, Art Unit 2612